Electronically Filed
                                                        Supreme Court
                                                        SCPR-XX-XXXXXXX
                                                        18-JAN-2019
                                                        12:02 PM
                           SCPR-XX-XXXXXXX

            IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                 IN RE JACQUELINE KIDO, Petitioner.


                         ORIGINAL PROCEEDING

      ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of the petition to resign and
 surrender her license to practice law in the State of Hawai#i
 filed by attorney Jacqueline Kido on December 26, 2018, pursuant
 to Rule 1.10 of the Rules of the Supreme Court of the State of
 Hawai#i (RSCH), and the affidavits submitted in support thereof,
 we conclude Petitioner Kido complied with the requirements of
 RSCH Rule 1.10 prior to December 31, 2018.    Therefore,
           IT IS HEREBY ORDERED that the petition is granted nunc
 pro tunc to December 31, 2018.
           IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
 that the Petitioner shall comply with the notice, affidavit, and
 record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
           IT IS FINALLY ORDERED that the Clerk shall remove the
 name of Petitioner Jacqueline Kido, attorney number 8855, from the
 roll of attorneys of the State of Hawai#i.
           DATED:   Honolulu, Hawai#i, January 18, 2019.
                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Richard W. Pollack
                                     /s/ Michael D. Wilson